Response to Petition por Re-Hearing by
Judge Hobson.
In Thompson v. Koch, 98 Ky. 400, 33 S. W. 96, it was held that it should appear that the judgment of the board was the exercise of an arbitrary discretion before the circuit court would disregard its judgment. In Hodges v. Metcalfe County Court, 116 Ky. 527, 76 S. W. 381, it was said that the action of the county judge in granting a license will not be interfered with unless manifestly erroneous. In Commonwealth v. Campbell (Ky.) 107 S. W. 797, it was said that the board is invested with broad discretion in granting or refusing licenses, and that its decision, in the absence of an abuse of discretion, ought to prevail. In the opinion in this case the following language was used: “And unless it appears from the evidence heard by the board' that the discretion lodged in it has been abused, or, to put it in another way, not reasonably exercised, the court should not reverse or set aside its finding.” We are unable to see that there is a substantial difference between any of these statements of the law. The purpose of allowing an appeal in cases of this sort is to correct any injustice that may have been done by the action *511of the hoard and when the decision of the hoard is not a reasonable exercise of discretion it is within the meaning of the rule heretofore laid down the arbitrary exercise of discretion.
We have upon the petition for rehearing carefully read the record a second time, and- adhere to the statement of the facts of the case herein made. We •are satisfied from the proof that the real objection of those who made the remonstrance is not so much to the appellee’s saloon as it is to there being any saloon across the street from the church. In other words, the real reason of the remonstrance is that there should not be a saloon on the opposite side of the street from the church. A saloon has existed at this point for 50 years. The appellee has been there for 10 years. The church has been built there in the meantime. A saloon business, like any other, is built up oat a place, and the appellee should not be deprived of the business which he has built up upon a mere sentiment. The saloon business is legalized in Louisville, and there must necessarily be saloons in the neighborhood of churches, where the churches are built in the business part of the city.
Under all the facts, we are of opinion that the board abused a sound discretion in refusing the license.
Petition overruled.